
	

115 HR 2521 : South Carolina Peanut Parity Act of 2017
U.S. House of Representatives
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2521
		IN THE SENATE OF THE UNITED STATES
		November 1, 2017Received; read twice and referred to the Committee on Agriculture, Nutrition, and ForestryAN ACT
		To amend the Farm Security and Rural Investment Act of 2002 to include South Carolina as a part of
			 the Virginia/Carolina peanut producing region for purposes of appointment
			 to the Peanut Standards Board.
	
	
 1.Short titleThis Act may be cited as the South Carolina Peanut Parity Act of 2017. 2.South Carolina inclusion in Virginia/Carolina peanut producing regionSection 1308(c)(2)(B)(iii) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7958(c)(2)(B)(iii)) is amended by striking Virginia and North Carolina and inserting Virginia, North Carolina, and South Carolina.
		
	Passed the House of Representatives October 31, 2017.Karen L. Haas,Clerk
